The plaintiff in error commenced this action in the superior court of Sapulpa to enjoin the defendant and its officers from enforcing a certain ordinance of said city, regulating the licensing of pool halls in said city.
Upon the filing of the petition the court granted a temporary injunction. Later on, upon motion of the defendant in error, the trial court dissolved the temporary injunction, and from this order the plaintiff in error has appealed to this court.
Since the appeal was filed in this court, the ordinance attacked in the proceedings has been repealed, and a decision now upon the questions presented would in the nature of things be of no particular benefit to either party. Gilbert et al. v. Divelbliss, 40 Okla. 622, 139 P. 1132; Massey et al. v. School Dist. No. 58 et al., 101 Okla. 13, 222 P. 674. For the reason that the questions *Page 233 
presented by this appeal have become moot by the repeal of the ordinance in question, the proceeding in error is dismissed.
By the Court: It is so ordered.